

117 S2571 IS: Flying Tiger Flight 739 Act
U.S. Senate
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2571IN THE SENATE OF THE UNITED STATESJuly 30, 2021Mr. Peters (for himself, Mrs. Blackburn, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the inclusion on the Vietnam Veterans Memorial Wall of the names of the soldiers who died on Flying Tiger Flight 739 on March 16, 1962.1.Short titleThis Act may be cited as the Flying Tiger Flight 739 Act.2.Inclusion on the Vietnam Veterans Memorial Wall of the names of the soldiers who died on Flying Tiger Flight 739 on March 16, 1962(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Defense (referred to in this Act as the Secretary) shall authorize the inclusion on the Vietnam Veterans Memorial Wall in the District of Columbia of the names of the 93 soldiers who died on Flying Tiger Flight 739 when the flight crashed in the Pacific Ocean en route to Vietnam on March 16, 1962.(b)Required consultationThe Secretary shall consult with the Secretary of the Interior, the American Battle Monuments Commission, and other applicable authorities with respect to any adjustments to the nomenclature and placement of names pursuant to subsection (a) to address any space limitations on the placement of additional names on the Vietnam Veterans Memorial Wall.(c)Nonapplicability of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activities carried out under subsection (a) or (b).